

Exhibit 10.1
CONVERTIBLE PROMISSORY NOTE
 


$250,000.00
September 26, 2007
   

FOR THE AMOUNT OF TWO HUNDRED THOUSAND DOLLARS ($200,000.00) CASH RECEIVED, the
undersigned, VoIP, INC., a Texas corporation (the "Company"), promises to pay to
the order of ALLEN ANGEL, or its successors or assigns ("Holder"), at such place
as the Holder may designate in writing to the Company, in lawful money of the
United States of America, the principal sum of Two Hundred Fifty Thousand
Dollars ($250,000.00), due and payable on October 4, 2007.


In the event that the Company fails to repay this promissory note (this “Note”)
when due, the Holder may, at its option, formally declare the Company to be in
default hereunder. In that event, the unpaid portion of this Note shall become
immediately convertible in whole or in part, at Holder’s option, into
free-trading shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”), at a 30% discount to the average of the closing market price
of the Company’s common stock over the five trading days immediately preceding
such conversion, subject to a floor conversion price of $0.75 per share.


This Note shall be secured by the revenue recently billed to *** invoice number
*** dated September 4, 2007 in the amount of $589,966.32 (such funds expected to
be received by the Company on October 4, 2007). The Company will also issue to
the Holder a postdated check for $200,000.00, dated October 4, 2007, with the
intention that said postdated check, upon presentation for sufficient funds,
will apply toward repayment of this Note. It is further understood by the Holder
that the Company does not presently have sufficient cash to fund this postdated
check, and is relying on receipt of the *** revenue mentioned above to provide
such sufficient funds.


The delay or failure to exercise any right hereunder shall not waive such right.
The undersigned hereby waives demand, presentment, protest, notice of protest,
any and all delays or lack of diligence in collection hereof and assents to each
and every extension or postponement of the time of payment or other indulgence.


In the event of default hereunder such that this Note is placed in the hands of
an attorney for collection (whether or not suit is filed), or if this Note is
collected by suit or legal proceedings or through bankruptcy proceedings, the
Company agrees to pay reasonable attorney's fees and expenses of collection.


The Holder acknowledges that s/he is an "accredited investor," as such term is
defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable the Holder to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. Further, that the Holder is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof.


This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Florida. Exclusive jurisdiction relating to this
Note shall vest in courts located in Florida.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note
the date and year first above written.
 
Holder
 
VoIP, Inc.
 

                     
By:
/s/ Allen Angel
By:
/s/ Anthony Cataldo
 
Name: Allen Angel
 
Name: Anthony Cataldo
   
 
Title: Chief Executive Officer